Citation Nr: 1428823	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from February 1978 to March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In August 2009, May 2011, and September 2013, this case was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Board found that although the Veteran was afforded VA examinations, the opinions obtained were inadequate.  The Board found that the June 2011 and January 2010 VA examiner failed to consider the Veteran's report that he had to take off his gas mask during a training exercise and his reports that he has had a nervous condition since service.   

Although the Veteran was afforded another examination in October 2013, the Board finds that this examination did not comply with all of the directives of the September 2013.  Therefore, another examination is required.  Specifically, while the October 2013 examiner provided an opinion on the relationship between tear gas exposure and an acquired psychiatric condition, the examiner did not address the Veteran's reports that he has had a nervous condition since service.  In addition, although the examiner indicated that there is no "temporal relationship between Major Depressive Disorder onset and military stressors," the examiner did not provide a rationale for his opinion.  On remand, an opinion with a supporting rationale that addresses whether the Veteran's current psychiatric disability is related to the trauma he experienced from his training incident should be obtained.   

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner regarding the likely etiology of any acquired psychiatric disorder.  The claims file should be made available to the examiner for review.  Another examination is not required unless deemed necessary by the VA examiner.  

Based on the review of the record, the examiner should answer the following question: is it at least as likely as not (i.e., probability of approximately 50 percent), that any diagnosed acquired psychiatric disorder had its clinical onset in service or is otherwise related to active duty.

The examiner should specifically address the Veteran's claims that he was traumatized when he had to remove his gas mask during a tear gas exercise in basic training and that he was unable to complete basic training because of this incident.  An opinion with a supporting rationale that addresses whether the Veteran's current psychiatric disability is related to the trauma he experienced from his training incident should be provided.  The examiner should also address the Veteran's claim that he has had symptoms of a nervousness condition since discharge.   The Board observes that it has not reached a credibility determination regarding the Veteran's many statements to VA clinicians and to VA as made in the course of processing a claim seeking disability benefits.  Nonetheless, the examiner must explicitly consider the statements the Veteran has made regarding the onset of
symptoms and the opinion must reflect that consideration.

The Board notes that during the Veteran's July 2007 personal hearing, the Veteran testified that he was discharged from service because of his nerves, however, the Veteran's personnel records indicate that he was discharged because he was unable to speak and understand English.

The medical basis for all conclusions reached should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why a definitive opinion cannot be provided.    

2.  Then, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

